


Exhibit 10.14

 

CYMER, INC.

2005 EQUITY INCENTIVE PLAN

LONG-TERM INCENTIVE PROGRAM AWARD


PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE

 

Cymer, Inc. (the “Company”), pursuant to Section 7(c) of its 2005 Equity
Incentive Plan (the “Plan”) and its Long-Term Incentive Program (the “LTIP”),
hereby awards to you as a Participant under the Plan and the LTIP a Performance
Restricted Stock Unit award for the number of shares of the Company’s Common
Stock set forth below (the “Award”).  This Award is subject to all of the terms
and conditions as set forth herein and in (i) the applicable Performance
Restricted Stock Unit Agreement, which is attached hereto and incorporated
herein in its entirety, (ii) the Plan, which is available on the Company’s
Intranet under the Human Resources section and is incorporated herein in its
entirety, and (iii) the LTIP Summary Description, which is attached hereto and
incorporated herein in its entirety.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date

 

 

Target Number of Shares subject to Award:

 

 

Consideration:

 

Your Services to the Company

 

Vesting Schedule:                                             The shares subject
to this Award will vest, if at all, following a 3-year performance period that
commences on the Vesting Commencement Date (“the 3-year performance period”)
only if the Company’s relative performance compared to specified peer companies
over the 3-year performance period meets or exceeds certain performance measures
established by the Company’s Compensation Committee and described in the
attached LTIP Summary Description.  Vesting of the shares subject to this Award
is subject to downward adjustment if you fail to meet 100% of your individual
management-by-objective (“MBO”) goals during the 3-year performance period as
determined by the Company’s Compensation Committee.  In addition to the
Company’s achievement of its applicable performance measures and your
achievement of your MBO goals, you must be employed on the last day of the
applicable 3-year performance period in order to be eligible for any shares
subject to your Award to vest.

 

Issuance Schedule:  If the shares subject to the Award vest, the vested shares
will be issued to you during the first calendar year that follows the three-year
performance period.  Subject to the terms of the Performance Restricted Stock
Unit Agreement, the shares will generally be issued to you no later than 30 days
following the completion and certification of the Company’s financial statements
for such performance period.

 

Additional Terms/Acknowledgements:                               You acknowledge
receipt of, and understand and agree to, this Performance Restricted Stock Unit
Grant Notice, the Performance Restricted Stock Unit Agreement, the Plan and the
LTIP.  You also acknowledge receipt of the 2005 Equity Incentive Plan
Prospectus; provided, however, that if you are an Employee, you acknowledge that
the 2005 Equity Incentive Plan Prospectus is available for your review on the
Company’s

 

--------------------------------------------------------------------------------


 

Intranet under the Human Resources section and that you also may receive a paper
version of the 2005 Equity Incentive Plan Prospectus upon your request.  You
further acknowledge that as of the Date of Grant, this Performance Restricted
Stock Unit Grant Notice, the Performance Restricted Stock Unit Agreement, the
Plan and the LTIP set forth the entire understanding between you and the Company
regarding the acquisition of stock in the Company pursuant to this Award and
supersede all prior oral and written agreements on that subject with the
exception of (i) Stock Awards (as defined in the Plan) previously granted and
delivered to you under the Plan, and (ii) the following agreements only:

 

Other Agreements:

 

 

 

 

PARTICIPANT

 

CYMER, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Signature

 

Signature

 

 

 

Name:

 

 

Name:

 

Print

 

Print

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

ATTACHMENTS:                Performance Restricted Stock Unit Agreement, LTIP
Summary Description

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

CYMER, INC.

2005 EQUITY INCENTIVE PLAN

LONG-TERM INCENTIVE PROGRAM AWARD

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to your Performance Restricted Stock Unit Grant Notice (“Grant Notice”)
and this Performance Restricted Stock Unit Agreement (the “Agreement”),
Cymer, Inc. (the “Company”) has granted you a Performance Restricted Stock Unit
award in accordance with the terms of the Company’s Long-Term Incentive Program
(the “LTIP”) under Section 7(c) of the Cymer, Inc. 2005 Equity Incentive Plan
(the “Plan”) for the number of shares of the Company’s common stock (the “Common
Stock”) indicated in the Grant Notice (collectively, the “Award”).  Defined
terms not explicitly defined in this Agreement but defined in the Plan or Grant
Notice will have the same definitions as in the Plan or Grant Notice, as
applicable.

 

The details of your Award are as follows.

 

1.                                      DISTRIBUTION OF SHARES OF COMMON STOCK. 
If the shares subject to your Award vest, the Company will deliver to you a
number of shares of Common Stock equal to the number of vested shares of Common
Stock subject to your Award on the issuance date provided in your Grant Notice;
provided, however, that in the event that the Company determines that you are
subject to its policy regarding insider trading of the Company’s stock and any
shares of Common Stock subject to your Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an “open
window period” applicable to you, as determined by the Company in accordance
with such policy, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable within
the next “open window period” applicable to you pursuant to such policy;
provided, however, that unless the delay until the next open window period or
the next day when you are not prohibited from selling shares of the Company’s
stock in the public market would not result in the imposition of any additional
taxes under the Code (including section 409A of the Code), the delivery of the
shares shall not be delayed pursuant to this provision beyond December 31st of
the same calendar year of the Original Distribution Date.

 

2.                                      CONSIDERATION.  The Common Stock
delivered to you pursuant to Section 1 of this Agreement shall be deemed paid,
in whole or in part, in consideration of your services to the Company in the
amounts and to the extent required by law.

 

3.                                      VESTING.  Subject to the limitations
contained herein, your Award will vest, if at all, as provided in the Grant
Notice.

 

--------------------------------------------------------------------------------


 

4.                                      NUMBER OF SHARES.  The number of shares
of Common Stock subject to your Award referenced in your Grant Notice may be
adjusted from time to time for Capitalization Adjustments as set forth in the
Plan.

 

5.                                      CONDITIONS TO ISSUANCE AND DELIVERY OF
SHARES.  Notwithstanding any other provision of this Agreement or the Plan, the
Company will not be obligated to issue or deliver any shares of Common Stock
pursuant to this Agreement (i) until all conditions to the Award have been
satisfied or removed, (ii) until, in the opinion of counsel to the Company, all
applicable Federal and state laws and regulations have been complied with,
(iii) if the outstanding Common Stock is at the time listed on any stock
exchange or included for quotation on an inter-dealer system, until the shares
to be delivered have been listed or included or authorized to be listed or
included on such exchange or system upon official notice of notice of issuance,
(iv) if it might cause the Company to issue or sell more shares of Common Stock
than the Company is then legally entitled to issue or sell, and (v) until all
other legal matters in connection with the issuance and delivery of such shares
have been approved by counsel to the Company.

 

6.                                      EXECUTION OF DOCUMENTS.  You hereby
acknowledge and agree that the manner selected by the Company by which you
indicate your consent to your Grant Notice is also deemed to be your execution
of your Grant Notice and of this Agreement.  You further agree that such manner
of indicating consent may be relied upon as your signature for establishing your
execution of any documents to be executed in the future in connection with your
Award. This Agreement shall be deemed to be signed by the Company and you upon
the respective signing by the Company and you of the Grant Notice to which it is
attached.

 

7.                                      NON-TRANSFERABILITY.  Your Award is not
transferable, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
Shares pursuant to Section 1 of this Agreement.

 

8.                                      AWARD NOT A SERVICE CONTRACT.  Your
Award is not an employment or service contract, and nothing in your Award will
be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or on the part of the
Company or an Affiliate to continue your employment.  In addition, nothing in
your Award will obligate the Company or an Affiliate, their respective
stockholders, Boards of Directors or Employees to continue any relationship that
you might have as a Director or Consultant for the Company or an Affiliate.

 

9.                                      UNSECURED OBLIGATION.  Your Award is
unfunded, and as a holder of a vested Award, you will be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
issue shares of Common Stock pursuant to this Agreement.  You will not have
voting or any other rights as a stockholder of the Company with respect to the
shares of Common Stock purchased pursuant to this Agreement until such shares
are issued to you pursuant to Section 1 of this Agreement.   Upon such issuance,
you will obtain full voting and other rights as a stockholder of the Company. 
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, will create or be construed to create

 

--------------------------------------------------------------------------------


 

a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  On or before the time the shares subject to
your Award vest and/or you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, the Company may,
in its sole discretion, satisfy any federal, state or local tax withholding
obligation relating to your Award by any of the following means (in addition to
the Company’s right to withhold from any other compensation payable to you by
the Company) or by a combination of such means: (i) causing you to tender a cash
payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with your Award, or
(iii) pursuant to a “same-day sale” procedure under a Regulation T Program
conducted with the assistance of a brokerage firm.

 

(b)                                  Unless the tax withholding obligations of
the Company or any Affiliate are satisfied, the Company will have no obligation
to issue a certificate for such shares of Common Stock in connection with your
Award.

 

11.                               NOTICES.  All notices with respect to the Plan
shall be in writing and shall be hand delivered or sent by first class mail or
reputable overnight delivery service, expenses prepaid.  Notice may also be
given by electronic mail or facsimile and shall be effective on the date
transmitted if confirmed within 24 hours thereafter by a signed original sent in
a manner provided in the preceding sentence.  Notices to the Company or the
Board shall be delivered or sent to the Company’s headquarters, 17075 Thornmint
Court, San Diego, California 92127, to the attention of its Chief Financial
Officer.  Notices to any Participant or holder of shares of Common Stock issued
pursuant to an Award shall be sufficient if delivered or sent to such person’s
address as it appears in the regular records of the Company or its transfer
agent.

 

12.                               HEADINGS.  The headings of the Sections in
this Agreement are inserted for convenience only and will not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

13.                               AMENDMENT.  This Agreement may be amended only
by a writing executed by the Company and you which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Board (or appropriate committee thereof) by a writing
which specifically states that it is amending this Agreement, so long as a copy
of such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board (or appropriate committee
thereof) reserves the right to change, by written notice to you, the provisions
of this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change will be applicable only to rights relating to that portion of the
Award which is then subject to restrictions as provided herein.

 

--------------------------------------------------------------------------------


 

14.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award will be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder will inure to the
benefit of, and be enforceable by the Company’s successors and assigns.  Your
rights and obligations under your Award may not be assigned by you, except with
the prior written consent of the Company.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

15.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the LTIP and the Plan, the provisions of which
are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of your Award and those of the Plan or the LTIP, the
provisions of the Plan  or LTIP will control, as applicable; provided, however,
that Section 1 of this Agreement will govern the timing of any distribution of
Shares under your Award.  The Board (or appropriate committee thereof) will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan, the LTIP or this
Agreement.

 

16.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee’s benefits under any employee benefit plan sponsored by the Company
or any subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any subsidiary’s employee benefit plans.

 

17.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement will be governed by the law of the
state of California without regard to such state’s conflicts of laws rules.

 

18.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Agreement, the LTIP or the Plan not declared to be unlawful or
invalid. Any Section of this Agreement (or part of such a Section) so declared
to be unlawful or invalid will, if possible, be construed in a manner which will
give effect to the terms of such Section or part of a Section to the fullest
extent possible while remaining lawful and valid.

 

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

LTIP SUMMARY DESCRIPTION

 

--------------------------------------------------------------------------------
